PiNOLA, J.,
A group of persons, who are now distributors for the products of plaintiff, ask to be allowed to intervene as parties plaintiff in the above action brought by plaintiff against the Local Union No. 401 of International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, of which most of his employes are members.
While an answer was filed denying some of the averments of the petition, at argument the facts in the petition were admitted and, on the basis of such admission, we proceed to dispose of the matter.
Equity Rule 25 provides:
“By leave of court, any person or persons claiming an interest in a pending suit, may be permitted to assert his, her or their right by intervention at any stage of the proceedings; but this shall be in subordination to and in recognition of the propriety of such suit.”
Intervention implies the existence of a suit to which the intervener is not a party. Since Charles Givens, Harold Lyons and Fred Bianchino are employes and *414members of defendant union, they are already parties.
Peter Yateshin, although never employed by plaintiff, is a member of defendant union and, therefore, he is likewise a party defendant.
John T. Snyder was an employe of plaintiff, but he is not a member of defendant union.
Joseph Alfano was never an employe of plaintiff nor a member of defendant union.
So, the problem narrows down to whether these two petitioners should be allowed to intervene.
The cause of these proceedings is the alleged violation by plaintiff of a collective bargaining agreement between him and defendant union. It is claimed that he created new routes for the distribution of his products and placed them in charge of four former employes and Alfano and Yateshin.
Any action by the court will necessarily affect all six of the newly created distributors.
It is apparent, therefore, that they would all have the right to join with plaintiff in an effort to restrain the union from interfering with their relations with plaintiff and the operation of their businesses. It follows that they are entitled to become parties to these proceedings
Hence, we enter the following

Order

Now, October 9, 1951, since Peter Yateshin, Fred Bianchino, Charles Givens and Harold Lyons are now parties defendant, their petition to be allowed to intervene as parties plaintiff in these proceedings is denied. The petition of Joseph Alfano and John T. Snyder is allowed and they are permitted to intervene as parties plaintiff upon the terms set forth in the petition for intervention.